DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This action is responsive to an amendment filed on 05/25/2021. Claims 1-3, 5-14, 16-20 are pending. Claims 4 and 15 are cancelled. 

Response to Arguments
2. 	Applicants arguments filed in the 05/25/2021 remarks have been fully considered but are moot in view of new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takumai et al. (US 2006/0126878) in view of Jung (US 2008/0181416) in further view of Betlehem et al. (US 2013/0223658).
Regarding claim 1, Takumai teaches a sound reproduction system comprising: at least two similar loudspeaker assemblies in a horizontal linear array, each similar loudspeaker assembly comprising at least two similar loudspeakers pointing in different directions so that the at least two similar loudspeaker assemblies have controllable or steerable directivity characteristics (see fig. 2A-B, 2.1 and 2.2, 4b, ¶ 0034-0035. The speakers are pointing in different directions (horizontal and vertical directions). Each speaker assembly has similar speakers which point in different directions.).
Takumai discloses a speaker assemblies are subject to control which direct the speaker array unit output sound beams to a perspective listener (see ¶ 0053-0054).
 Takumai is vague on a control module including a modal beamformer and being configured to control and/or steer the at least two similar loudspeaker assemblies so that at least one acoustic wave field is generated at least at one listening position, 
Jung teaches a control module including a modal beamformer and being configured to control and/or steer the at least two similar loudspeaker assemblies so that at least one acoustic wave field is generated at least at one listening position (see fig. 2-3, ¶ 0015, 0037-0039, 0041. The system has speaker array and is able to steering the sound beam to a listener at a position. The system having a steering processing unit which would process the configurations for the mode of beamforming.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumai to incorporate steering the beam of the sound with the speaker array. The modification is to direct the beam to a listener at a position.  
Betlehem teaches wherein the modal beamformer includes a modal weighing block that transmits one or more ambisonic input signal in response to ambisonic input signals to provide a desired beam pattern (see ¶ 0091-0093, 0110-0118. The system having beamforming module that is configured to receive and process the speaker input signals corresponding to the individual directional response channels of the loudspeaker. This creates a sound wave having the desired directional response. The sound field pertains to the ambisonic input signals. Ambisonics using the acoustic transfer function for each channel of each smart loudspeaker at a number of frequencies. Thus a control unit using the acoustic transfer function data in the form of the ambisonic loudspeaker filters. The surround sound processor takes the measured acoustic transfer function data, applies FFT and mode weighting matrices. Thus configuration of the ambisonic loudspeaker process the coefficients to reproduce the number of ambisonic sound fields for the loudspeakers.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumai and Jung to incorporate Ambisonic reproduction for loudspeakers. The modification is to direct the beam pattern to a listener at a position via the loudspeakers.  


Regarding claim 14, Takumai teaches a sound reproduction method comprising: reproducing sound at least at loudspeaker positions with identical loudspeaker assemblies in a horizontal linear array, each identical loudspeaker assembly comprising at least two identical loudspeakers pointing in different directions so that the identical loudspeaker assemblies have adjustable or steerable directivity characteristics (see fig. 2A-B, 2.1 and 2.2, 4b, ¶ 0034-0035. The speakers are pointing in different directions (horizontal and vertical directions). Each speaker assembly has identical  speakers which point in different directions.).
Takumai discloses a speaker assemblies are subject to control which direct the speaker array unit output sound beams to a perspective listener (see ¶ 0053-0054).
 Takumai is vague on adjusting and/or steering the identical loudspeaker assemblies so that at least one acoustic wave field is generated at least at one listening position; and transmitting, via a modal beamformer including a modal weighting block, one or more Ambisonic  input signals in response to Ambisonic input signals to provide a desired beam pattern.
 (see fig. 2-3, ¶ 0015, 0037-0039, 0041. The system has speaker array and is able to steering the sound beam to a listener at a position. The system having a steering processing unit which would process the configurations for the mode of beamforming.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumai to incorporate steering the beam of the sound with the speaker array. The modification is to direct the beam to a listener at a position.  
Betlehem teaches transmitting, via a modal beamformer including a modal weighting block, one or more Ambisonic  input signals in response to Ambisonic input signals to provide a desired beam pattern (see ¶ 0091-0093, 0110-0118. The system having beamforming module that is configured to receive and process the speaker input signals corresponding to the individual directional response channels of the loudspeaker. This creates a sound wave having the desired directional response. The sound field pertains to the ambisonic input signals. Ambisonics using the acoustic transfer function for each channel of each smart loudspeaker at a number of frequencies. Thus a control unit using the acoustic transfer function data in the form of the ambisonic loudspeaker filters. The surround sound processor takes the measured acoustic transfer function data, applies FFT and mode weighting matrices. Thus configuration of the ambisonic loudspeaker process the coefficients to reproduce the number of ambisonic sound fields for the loudspeakers.).


Regarding claim 16, Takumai teaches sound reproduction system comprising: at least two identical loudspeaker assemblies in a horizontal linear array, each identical loudspeaker assembly comprising at least two identical loudspeakers pointing in different directions so that the identical loudspeaker assemblies have controllable or steerable directivity characteristics (see fig. 2A-B, 2.1 and 2.2, 4b, ¶ 0034-0035. The speakers are pointing in different directions (horizontal and vertical directions). Each speaker assembly has identical  speakers which point in different directions.).
Takumai discloses a speaker assemblies are subject to control which direct the speaker array unit output sound beams to a perspective listener (see ¶ 0053-0054).
 Takumai is vague on a control module including a modal beamformer configured to drive, adjust and/or steer the at least two similar loudspeaker assemblies so that at least one acoustic wave field is generated at least at one listening position, wherein the modal beamformer includes a modal weighing block that transmits one or more ambisonic input signal in response to ambisonic input signals to provide a desired beam pattern.
Jung teaches on a control module including a modal beamformer configured to drive, adjust and/or steer the at least two similar loudspeaker assemblies so that at least one acoustic wave field is generated at least at one listening position (see fig. 2-3, ¶ 0015, 0037-0039, 0041. The system has speaker array and is able to steering the sound beam to a listener at a position. The system having a steering processing unit which would process the configurations for the mode of beamforming.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumai to incorporate steering the beam of the sound with the speaker array. The modification is to direct the beam to a listener at a position.  
Betlehem teaches wherein the modal beamformer includes a modal weighing block that transmits one or more ambisonic input signal in response to ambisonic input signals to provide a desired beam pattern (see ¶ 0091-0093, 0110-0118. The system having beamforming module that is configured to receive and process the speaker input signals corresponding to the individual directional response channels of the loudspeaker. This creates a sound wave having the desired directional response. The sound field pertains to the ambisonic input signals. Ambisonics using the acoustic transfer function for each channel of each smart loudspeaker at a number of frequencies. Thus a control unit using the acoustic transfer function data in the form of the ambisonic loudspeaker filters. The surround sound processor takes the measured acoustic transfer function data, applies FFT and mode weighting matrices. Thus configuration of the ambisonic loudspeaker process the coefficients to reproduce the number of ambisonic sound fields for the loudspeakers.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumai and Jung to incorporate Ambisonic .  

5.	Claims 2, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takumai et al. (US 2006/0126878) in view of Jung (US 2008/0181416) in further view of Betlehem et al. (US 2013/0223658) in further view of Johnson et al. (US 9,762,999).
	Regarding claim 2, Takumai and Betlehem do not teach the sound reproduction system of claim 1, wherein each similar loudspeaker assembly comprises a horizontal circular array of loudspeakers, and the control module comprises beamformer modules that drive the at least two similar loudspeakers of each similar loudspeaker assembly.  
Jung teaches the control module comprises beamformer modules that drive the at least two similar loudspeakers of each similar loudspeaker assembly (see fig. 2-3, ¶ 0015, 0037-0039, 0041. The system has speaker array and is able to steering the sound beam to a listener at a position.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumai and Betlehem to incorporate steering the beam of the sound with the speaker array. The modification is to direct the beam to a listener at a position.  
Jung does not discloses a horizontal circular array of loudspeakers.
Johnson teaches a horizontal circular array of loudspeakers (see fig. 1, 3A, col. 7, lines 15-39. The speaker assemblies are horizontal circular arrays.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumai, Jung and Betlehem to incorporate 

Regarding claim 17, Takumai and Betlehem do not teach the sound reproduction system of claim 16, wherein each identical loudspeaker assembly comprises a horizontal circular array of loudspeakers, and the control 5Serial No.: UnknownAtty. Dkt. No. HARM0675PUSA P160014USWO module comprises beamformer modules that drive the at least two identical loudspeakers of each identical loudspeaker assembly.  
Jung teaches the control 5Serial No.: UnknownAtty. Dkt. No. HARM0675PUSAP160014USWO module comprises beamformer modules that drive the at least two identical loudspeakers of each identical loudspeaker assembly (see fig. 2-3, ¶ 0015, 0037-0039, 0041. The system has speaker array and is able to steering the sound beam to a listener at a position.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumai and Betlehem to incorporate steering the beam of the sound with the speaker array. The modification is to direct the beam to a listener at a position.  
Jung does not discloses wherein each identical loudspeaker assembly comprises a horizontal circular array of loudspeakers.
Johnson teaches wherein each identical loudspeaker assembly comprises a horizontal circular array of loudspeakers (see fig. 1, 3A, col. 7, lines 15-39. The speaker assemblies are horizontal circular arrays.).


Regarding claim 19, Takumai, Betlehem and Johnson do not teach the sound reproduction system of claim 16, wherein the control module comprises a modal beamformer.    
Jung teaches wherein the control module comprises a modal beamformer (see fig. 2-3, ¶ 0015, 0037-0039, 0041. The system has speaker array and is able to steering the sound beam to a listener at a position.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumai, Betlehem and Johnson to incorporate steering the beam of the sound with the speaker array. The modification is to direct the beam to a listener at a position.  


6.	Claims 3, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takumai et al. (US 2006/0126878) in view of Jung (US 2008/0181416) in further view of Betlehem et al. (US 2013/0223658) in further view of Johnson et al. (US 9,762,999) in further view of Johnson et al. (US2017/0238090).
Regarding claim 3, Takumai, Jung, Betlehem and Johnson (999) do not teach the sound reproduction system of claim 2, wherein at least one circular array comprises four loudspeakers, the four loudspeakers pointing in four perpendicular directions.  
	Johnson (090) teaches wherein at least one circular array comprises four loudspeakers, the four loudspeakers pointing in four perpendicular directions (see 5A, ¶ 0051. The circular array has four loudspeakers pointing in four perpendicular directions.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumai, Jung, Betlehem and Johnson (999)to incorporate circular speaker array perpendicular directions. The modification is to incorporate the speaker array being circular that provide direct the beam to a listener at a position when combining references Takumai, Jung, Betlehem and Johnson (999).


Regarding claim 18, Takumai, Jung, Betlehem and Johnson (999)do not teach the sound reproduction system of claim 17, wherein at least one circular array comprises four loudspeakers, the four loudspeakers pointing in four perpendicular directions.  
	Johnson (090) teaches wherein at least one circular array comprises four loudspeakers, the four loudspeakers pointing in four perpendicular directions (see 5A, ¶ 0051. The circular array has four loudspeakers pointing in four perpendicular directions.). 
.


7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takumai et al. (US 2006/0126878) in view of Jung (US 2008/0181416) in further view of Betlehem et al. (US 2013/0223658) in further view of Elko et al. (US2003/0147539).
	Regarding claim 5, Takumai, Jung, Betlehem do not teach the sound reproduction system of claim 1, wherein the modal beamformer comprises a matrixing module that includes a weighting matrix. 
	Elko teaches  wherein the modal beamformer comprises a matrixing module that includes a weighting matrix (see fig. 1, ¶ 0046, 0160-0162, 0182-0183. The beamforming comprises a matrix weight for steering the audio beam.).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumai, Jung, Betlehem to incorporate modal beamformer. The modification is to incorporate a beamformer with algorithm calculations that permit steering the audio beam in the directions needed.   




8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takumai et al. (US 2006/0126878) in view of Jung (US 2008/0181416) in further view of Betlehem et al. (US 2013/0223658) in further view of Bahne (WO 2016/028199).
	Regarding claim 6, Takumai, Jung, Betlehem do not teach the sound reproduction system of claim 1, wherein the modal beamformer comprises a matrixing module that includes a multiple-input multiple output (MIMO) filter matrix.  
	Bahne teaches wherein the modal beamformer comprises a matrixing module that includes a multiple-input multiple output (MIMO) filter matrix (page 9, line 1-15, page 18, line 12-21, page 20, line 20-page 21, line 20, page 25. The system directs the speakers to a sweet spot (beamforming) with calculations using a MIMO matrix.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumai, Jung, Betlehem to incorporate modal beamformer matrixes. The modification is to incorporate a beamformer with algorithm calculations that permit steering the audio beam in the directions needed.   

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takumai et al. (US 2006/0126878) in view of Jung (US 2008/0181416) in further view of Betlehem et al. (US 2013/0223658) in further view of Bahne (WO 2016/028199) in further view of Wurm (US 2010/0014685).
	Regarding claim 7, Takumai, Jung, Betlehem and Bahne do not teach the sound reproduction system of claim 6, wherein the MIMO filter matrix comprises adaptive filters.
(¶ 0145. MIMO systems has an adaptive filter.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumai, Jung, Betlehem and Bahne to incorporate adaptive filter of a MIMO system. The modification is to incorporate the adaptive that reconfigures itself in accordance with the filter parameters of the MIMO system.    
 


10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takumai et al. (US 2006/0126878) in view of Jung (US 2008/0181416) in further view of Betlehem et al. (US 2013/0223658) in further view of Bahne (WO 2016/028199) in further view of Wurm (US 2010/0014685) in further view of Volcker (US 2015/0199953).
	Regarding claim 8, Takumai, Jung, Betlehem, Bahne and Wurm do not teach the sound reproduction system of claim 7, wherein the adaptive filters are configured to operate according to a filtered input least mean squared algorithm.  
	Volcker teaches wherein the adaptive filters are configured to operate according to a filtered input least mean squared algorithm (see ¶ 0034. The system has adaptive filter (LMS algorithm).).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumai, Jung, Betlehem, Bahne and Wurm to incorporate adaptive filter of a MIMO system with a LMS algo. The modification is to .    


11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takumai et al. (US 2006/0126878) in view of Jung (US 2008/0181416) in further view of Betlehem et al. (US 2013/0223658) in further view of Bahne (WO 2016/028199) in further view of Wurm (US 2010/0014685) in further view of Schneider et al. (US 2014/0294211).
	Regarding claim 9. Takumai, Jung, Betlehem, Bahne and Wurm do not teach the sound reproduction system of claim 7, wherein the MIMO filter matrix is configured to operate in a time domain, a spectral domain or a wave domain.  
	Schneider teaches wherein the MIMO filter matrix is configured to operate in a time domain, a spectral domain or a wave domain (see ¶ 0113, 0132. The MIMO system uses a wave domain to modify the listening equalization wave field.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumai, Jung, Betlehem, Bahne and Wurm to incorporate a MIMO system with a wave domain filter. The modification is to incorporate the adjustment of the audio field in the MIMO system.    

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takumai et al. (US 2006/0126878) in view of Jung (US 2008/0181416) in further view of Betlehem et al. (US 2013/0223658) in further view of Bahne (WO 2016/028199) in further view of Wurm (US 2010/0014685) in further view of Gao (US 2015/0371659).

  Betlehem teaches wherein the adaptive filters are operatively connected to a circular microphone array with at least two microphones that circumvent at the at least one listening position or are disposed at the at least one listening position (see fig. 3. The microphone array is circular with multiple microphones at a listening position.). 
	Betlehem discloses filters however does not mention adaptive filter connected to a microphone array.
	Gao teaches adaptive filter connected to a microphone array (see fig. 6, ¶ 0003, 0037. The microphones are connected to adaptive filter.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumai, Jung, Bahne and Wurm to incorporate adaptive filter with a microphone array. The modification is to incorporate microphone array with adaptive processing for the environment. The combination of Goa and Betlehem teach the circular microphone array connected to an adaptive filter.     


13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takumai et al. (US 2006/0126878) in view of Jung (US 2008/0181416) in further view of Betlehem et al. (US 2013/0223658) in further view of Johnson et al. (US 2016/0021481).
	Regarding claim 11, Takumai, Jung and Betlehem do not teach the sound reproduction system of claim 1, wherein the control module is operatively connected to 
	Johnson teaches wherein the control module is operatively connected to a camera and further configured to detect a position of at least one listener and to steer the at least one acoustic wave field to the position of the at least one listener (see fig. 4A, ¶ 0048. The system configures the wave field to a listener position based on the camera obtaining user location.).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumai, Jung and Betlehem to incorporate beamforming with camera locating user position. The modification is to incorporate speaker array to    provide beam to listener location. The camera provides the location to the system in order to steer the field to the listener location. 

     
14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takumai et al. (US 2006/0126878) in view of Jung (US 2008/0181416) in further view of Betlehem et al. (US 2013/0223658).
	Regarding claim 12, Takumai and Jung do not teach the sound reproduction system of claim 1, wherein the control module is operatively connected to additional loudspeaker assemblies at least at one other position within a circular microphone array and/or outside a horizontal linear array.  
Alternate language “and/or” examiner will select “or”.
Betlehem teaches wherein the control module is operatively connected to additional loudspeaker assemblies at least at one other position within a circular (see fig. 3. The microphone array is circular with multiple microphones at a listening position with multiple loudspeaker assemblies.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumai, Jung to incorporate additional speakers with the control system. The modification is to incorporate multiple speaker array units with the microphone array to provide beam to listener location. 


15.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takumai et al. (US 2006/0126878) in view of Jung (US 2008/0181416) in further view of Betlehem et al. (US 2013/0223658) in further view of Otto et al. (US 2014/0064526).
	Regarding claim 13, Takumai, Jung and Betlehem do not teach the sound reproduction system of claim 1, wherein: 4Serial No.: UnknownAtty. Dkt. No. HARM0675PUSAP160014USWO the control module is configured to control or steer the at least two similar loudspeaker assemblies so that at least two acoustic wave fields are generated at least at two listening positions; and at least one acoustic wave field is steered dependent on another acoustic wave field.  
	Otto teaches the control module is configured to control or steer the at least two similar loudspeaker assemblies so that at least two acoustic wave fields are generated at least at two listening positions; and at least one acoustic wave field is steered dependent on another acoustic wave field (see fig. 1B. ¶ 0014, 0051-0052. The system steers two different sound fields to two listening positions. Thus steering to the location of the position would be dependent on the on the other wave field in order to keep each beam in a private zone.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumai, Jung and Betlehem to incorporate . 


16.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takumai et al. (US 2006/0126878) in view of Jung (US 2008/0181416) in further view of Betlehem et al. (US 2013/0223658) in further view of Johnson et al. (US 9,762,999) in further view of Elko et al. (US2003/0147539).
Regarding claim 20, Takumai, Jung, Betlehem and Johnson do not teach the sound reproduction system of claim 19, wherein the modal beamformer comprises a matrixing module that includes a weighting matrix. 
	Elko teaches wherein the modal beamformer comprises a matrixing module that includes a weighting matrix (see fig. 1, ¶ 0046, 0160-0162, 0182-0183. The beamforming comprises a matrix weight for steering the audio beam.).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takumai, Jung, Betlehem and Johnson to incorporate modal beamformer. The modification is to incorporate a beamformer with algorithm calculations that permit steering the audio beam in the directions needed.   


Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ASSAD MOHAMMED/Examiner, Art Unit 2651                                                                                                                                                                                                        

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651